UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): June 9, 2009 CONFEDERATE MOTORS, INC. (Exact name of Registrant as specified in its charter) Delaware 333-130858 26-4182621 (State or other jurisdiction Identification No.) (Commission File Number) (I.R.S. Employer incorporation) 2222 5th Avenue South, Birmingham, AL 35233 (Address of principal executive offices) (Zip
